—Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered June 5, 1995, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
At trial, a detective testified that after advising the defendant of his Miranda rights, the defendant stated that he did not want to speak to the police. The defendant did not object to this testimony but, on the next day, requested that a curative instruction be given in the charge regarding the defendant’s right to remain silent. A curative instruction was given, and the defendant did not voice any objection to it. Thus, the defendant’s claim of error regarding the testimony is not preserved for appellate review (see, People v Waters, 90 NY2d 826; People v Salaman, 231 AD2d 464; People v Davis, 223 AD2d 652). In any event, while the admission of this testimony was error (see, People v Rothschild, 35 NY2d 355), reversal is not warranted since there was no reasonable possibility that such error contributed to the defendant’s conviction in light of the overwhelming evidence of guilt (see, People v Davis, supra).
*398The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Mangano, P. J., Copertino, Krausman and McGinity, JJ., concur.